Citation Nr: 0518678	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for phlebitis of the left leg for the period prior to 
February 25, 2003.

2.  Entitlement to a disability rating in excess of 40 
percent for phlebitis of the left leg for the period since 
February 25, 2003.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to November 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied an increased rating for phlebitis of the 
left leg.  The veteran timely perfected an appeal of this 
determination to the Board.  

In an April 2001 rating decision, the RO denied service 
connection for degenerative joint disease of the left knee as 
secondary to the service-connected disability of phlebitis of 
the left leg.  The veteran was provided notice of the 
determination in April 2001, but he did not appeal within the 
allowed one-year period.  Thus, the April 2001 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004); Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

In a March 2003 statement, the veteran referenced the issue 
of degenerative joint disease of the left knee as secondary 
to his service-connected phlebitis of the left leg.  The 
Board views this statement as a claim to reopen the 
previously denied service-connection claim.  However, in a 
May 2003 statement of the case, the RO referenced the issue 
of service connection for degenerative joint disease of the 
left knee as secondary to the service-connected disability of 
phlebitis of the left leg.  Despite the RO's actions, the 
Board finds that a claim to reopen based on new and material 
evidence has been raised and that the RO has not adjudicated 
this issue.  Thus, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for degenerative joint disease of the 
left knee as secondary to the service-connected disability of 
phlebitis of the left leg is referred to the RO for 
appropriate action.

In May 2004, the Board remanded the appeal for further 
development.

In a December 2004 rating decision, the RO increased the 
evaluation for the veteran's phlebitis of the left leg to 40 
percent, effective February 25, 2003.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  Accordingly, the issues are as listed on 
the title page.


FINDINGS OF FACT

1.  For the period prior to February 25, 2003, the veteran's 
phlebitis of the left leg has been manifested by intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery; however, 
it has not been manifested by persistent edema.

2.  For the period since February 25, 2003, the veteran's 
phlebitis of the left leg has been manifested by persistent 
edema and stasis pigmentation, with or without intermittent 
ulceration; however, it has not been manifested by persistent 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for phlebitis of the left leg for the period prior to 
February 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2004).  

2.  The criteria for a disability rating in excess of 40 
percent for phlebitis of the left leg for the period since 
February 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
In a June 2004 letter, VA informed the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate a claim for an increased 
rating.  Specifically, VA asked the veteran to submit 
evidence showing that his disability has gotten worse.  In 
addition, VA provided the veteran with a copy of the appealed 
October 2002 rating decision, May 2003 statement of the case, 
May 2004 Board remand, and December 2004 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  Specifically, 
the documents contained the pertinent provisions of VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Pt. 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the June 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  VA also asked 
the veteran to inform VA of any additional information or 
evidence that may support his claim.  Lastly, VA asked the 
veteran to submit any evidence in his possession pertinent to 
his claim.  Thus, the Board finds that the veteran was 
informed of the evidence he was responsible for submitting 
and the evidence VA would obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the veteran was informed that he could submit 
any records in his possession relevant to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, a VA examination report, and statements made by on 
behalf of the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the June 2004 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claim in December 2004.  In addition, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claim poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's phlebitis of the left leg has been evaluated 
under Diagnostic Code 7121, 38 C.F.R. § 4.104 (2004).   

Under Diagnostic Code 7121, the following evaluations are 
assignable for post-phlebitic syndrome of any etiology with 
the following findings attributed to venous disease.  10 
percent is warranted for intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  20 percent  is warranted for persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  40 
percent is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  60 percent is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  100 percent is warranted for massive 
board-like edema with constant pain at rest.

Prior to February 25, 2003

The veteran's phlebitis of the left leg has been evaluated as 
10 percent disabling for the period prior to February 25, 
2003.

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 10 percent for the veteran's 
phlebitis of the left leg for the period prior to February 
25, 2003.  In support of this conclusion, the Board notes the 
following evidence of record.

A December 2001 VA treatment note reflects 2+ pitting edema 
in the lower extremities.

An August 2002 VA treatment note reflects chronic venous 
stasis changes in the lower extremities.

September 2002, October 2002, and January 2003 VA progress 
notes reflect no edema of the left lower extremity.

A February 2003 VA progress note reflects complaints of a 
small ulcer on the medial aspect of the right ankle that 
started about 10 days ago.  Examination found no clubbing, 
cyanosis, or edema.  The assessment was an ulcer on the 
medial aspect of the right foot/ankle possibly venous.

A March 2003 statement from the veteran's spouse reflects 
that the veteran's left leg has greatly deteriorated since 
she first met him.  She indicated that the veteran has 
fatigue, weakness, and pain of the left leg.  She also stated 
that he has swelling of the left leg and foot, and requires 
elevation of the leg to decrease the swelling.

The above evidence shows that the veteran has aching, 
fatigue, and intermittent edema of the left leg that is 
relieved by elevation of the leg.  The Board observes that 
this disability picture more closely approximates the 
criteria for a 10 percent evaluation.  The veteran's 
disability is not reflective of persistent edema to warrant a 
higher 20 percent rating.

The Board notes that the veteran had ulceration, which is a 
component of the 40 percent evaluation; however, because the 
veteran did not have persistent edema, the 40 percent 
evaluation is not warranted.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's phlebitis of the left leg.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
phlebitis of the left leg presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's phlebitis of the left leg prior to 
February 25, 2003.

Since February 25, 2003

The veteran's phlebitis of the left leg has been evaluated as 
40 percent disabling for the period since February 25, 2003.

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 40 percent for the veteran's 
phlebitis of the left leg for the period since February 25, 
2003.  In support of this conclusion, the Board notes the 
following evidence of record.

A February 25, 2003, VA treatment note reflects complaints of 
increased tiredness, weakness in both legs, and itching 
around the ankles.

A March 2003 VA ultrasound reflects an impression of 
suspected 20 to 40 percent stenosis in the mid to distal 
superficial femoral artery on the left lower extremity.

A March 2003 VA dermatology note reflects an assessment of 
stasis dermatitis but that the left shin lesions may be early 
NLD (necrobiosis lipoidica diabeticorum).

A May 2003 VA dermatology note reflects an assessment of 
eczema crackle on the lower legs.

A February 2004 VA treatment note reflects 1+ edema in the 
lower extremities, no clubbing or cyanosis, nontender calves, 
and skin without rashes or lesions.

A July 2004 VA examination report reflects complaints of 
chronic pain in the left leg.  The veteran stated that he can 
only walk about 10 feet on flat ground before his left leg 
starts hurting because of the swelling and constant edema in 
the leg.  The veteran has been using a wheelchair for about 
three months.  

Examination revealed +3 pitting edema of the entire left leg 
from the mid portion of the thigh down to the feet, but with 
no toe involvement.  The examiner stated that the venous 
stasis ulcers that the veteran has had for many years have 
been treated since being in cardiac rehabilitation for about 
one to one and a half months and that the ulcers finally 
healed up.  There were no new lesions on the lower 
extremities.  There was no venous stasis ulcer around the 
gaitor area.  There was some hemosiderin/hyperpigmentation of 
the gaiter area bilaterally, which is consistent with venous 
hypertension.  There was tenderness to minimal pressure to 
palpation along the entire length of the pretibial area 
bilaterally due to the edema.  There was no massive board-
like edema.  

Based on the results of the examination, the examiner stated 
that the findings are consistent with chronic aching and 
fatigue in the left leg with venous claudication at 
approximately 10 feet of walking on flat ground.  The 
examiner stated that the edema is now persistent, noting that 
the diuretics that the veteran had taken in the past to 
minimize the edema do not work anymore.  The examiner also 
stated that the veteran has stasis pigmentation that has been 
present for about 10 years.  The examiner noted that although 
there was no acute ulceration the veteran has intermittent 
venous stasis ulceration.  The examiner concluded that the 
veteran has significant post-phlebitic syndrome bilaterally 
that gives him a major amount of physical impairment because 
of his lack of ability to walk at this point in time 
secondary to the edema and pain in the legs.

The above evidence shows that the veteran has persistent 
edema, stasis pigmentation, and a history of ulceration.  The 
Board observes that this disability picture more closely 
approximates the criteria for a 40 percent evaluation.  The 
veteran's disability is not reflective of persistent 
ulceration to warrant a higher 60 percent rating.  In this 
regard, the Board notes that the July 2004 VA examination 
report reflects a history of venous stasis ulcers; however, 
the Board observes that the veteran currently does not have 
any.  Moreover, the Board observes that the examiner stated 
that the veteran has intermittent ulceration.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's phlebitis of the left leg.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
phlebitis of the left leg presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 40 percent for the veteran's 
phlebitis of the left leg for the period since February 25, 
2003.


ORDER

A disability rating in excess of 10 percent for phlebitis of 
the left leg for the period prior to February 25, 2003, is 
denied.

A disability rating in excess of 40 percent for phlebitis of 
the left leg for the period since February 25, 2003, is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


